Citation Nr: 0739525	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  00-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for an eye disorder.  

2.	Entitlement to an initial compensable rating for carpal 
tunnel syndrome of the right wrist.  

3.	Entitlement to an initial compensable rating for carpal 
tunnel syndrome of the left wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969 and from March 1972 to January 1998.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in December 2003 and 
February 2005.  

In a December 2005 decision, the Board denied the issues of 
service connection for an eye disorder and initial 
compensable ratings for carpal tunnel syndrome of the left 
and right wrists.  The appellant appealed the Board's denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  Following a Joint Motion for an Order Vacating the 
Board Decision and Incorporating the Terms of this Remand 
(Joint Motion), the case was returned to the Board by Order 
of the Court dated in July 2007, which granted the Joint 
Motion.  

The issue of entitlement to an initial compensable rating for 
carpal tunnel syndrome of the right wrist is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	Myopia, astigmatism, presbyopia; and, peripheral retinal 
detachment are not shown to have been caused by any in-
service event, but are related to refractive error of the 
eyes which are not disabilities for which VA compensation is 
paid under the law.

2.	Keratitis and limbal congestion were not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

3.	Corneal erosions and map-dot-fingerprint were first shown 
during service, based on evidence now on file.  

4.	The postoperative carpal tunnel syndrome of the left upper 
extremity is currently asymptomatic.  


CONCLUSIONS OF LAW

1.	Myopia, astigmatism, presbyopia peripheral retinal 
detachment, keratitis and limbal congestion were neither 
incurred in nor aggravated by service or are refractive 
errors of the eyes, which are not disabilities under the law.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

2.	Corneal erosions and map-dot-fingerprint were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

3.	The criteria for a compensable rating for carpal tunnel 
syndrome of the left upper extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in February 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Congenital or developmental defects, refractive error of the 
eyes, and personality disorders, as such, are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).  Disorders for 
which there is a genetic predisposition may be service 
connected if first manifested during service.

The veteran is claiming service connection for an eye 
disorder that, he asserted at his hearing on appeal in May 
2000, is due to corneal erosion that had it's onset during 
service.  Review of the record shows that on routine eye 
examination during service in 1984 the veteran was noted to 
have corneal changes that did not pick up stain.  He was 
referred to the ophthalmology clinic for evaluation.  In 
March 1985, it was noted that there was no history of corneal 
erosions, although this had been suggested on an earlier 
examination.  There was a doubtful possibility that the 
veteran had microcystic dystrophy and the examiner did not 
find any reason to preclude fitting with contact lenses.  
This was accomplished in June 1985.  Continued ophthalmic 
evaluations during service showed that the veteran continued 
to receive treatment for refractive error of the eyes.  

In early May 1997, the veteran was seen for his annual 
examination at which time he stated that his eyeglasses and 
contact lenses seemed to be blurry.  Examination included an 
assessment of corneal dystrophy.  On follow-up evaluation two 
weeks later he was assessed as having map-dot dystrophy in 
both eyes.  

An examination was conducted by VA in September 1999.  At 
that time, it was reported for clinical purposes that the 
veteran had a past ophthalmic history of corneal erosion in 
1984.  It was indicated that anterior segment examination was 
significant for map-dot-fingerprint changes bilaterally in 
the cornea.  The lenses also showed a very early nuclear 
sclerotic cataractous changes.  Dilated fundoscopic 
examination on the right revealed a small posterior vitreous 
attachment with the cupped disk ratio of 0.2.  The macula 
vessels and periphery were entirely normal.  Dilated 
fundoscopic examination on the left revealed the cupped disk 
ratio to be 0.2, with a slightly tilted optic nerve head.  
The impressions were early cataracts of both eyes, not 
clinically significant, but should be followed for now; 
history of corneal erosions of both eyes, with map-dot-
fingerprint dystrophy; and small posterior vitreous 
attachment of the right eye.  

An examination was conducted by VA in March 2004.  After 
reviewing the veteran's complete medical records and 
conducting an examination, the examiner rendered opinions 
regarding the etiology of the veteran's eye disabilities.  It 
was first noted that the veteran had excellent vision 
overall.  The major cause of any visual loss and problems was 
related to genetic predispositions and age.  He was 
nearsighted, which had led to a peripheral retinal 
degeneration.  His age had led to cataract formation and his 
genetic predisposition for map-dot-fingerprint had led to a 
propensity for corneal abrasions.  Regarding the veteran's 
history of corneal erosions and map-dot-fingerprint, it was 
noted that the veteran had a genetic dystrophy of the cornea 
that led to easy sloughing of the corneal epithelium and 
recurrent corneal erosions.  The dystrophy was considered to 
be a genetic problem.  The previous history of corneal 
abrasions could lead to recurrent corneal erosions and the 
veteran had an increased likelihood of having corneal 
abrasions in his lifetime due to a genetic predisposition and 
due to prior corneal abrasions.  The examiner was unable to 
find a history of corneal abrasions during the veteran's 
period of military service.  

Regarding myopia, astigmatism and presbyopia, it was noted 
that these were refractive errors and not related to service.  
Keratitis and limbal congestion was also diagnosed, with the 
examiner stating that this was related to a history of 
allergic conjunctivitis that came on and off with exposure to 
allergens.  Peripheral retinal degeneration and history of 
retinal tear of the left eye was diagnosed, with history of 
laser retinopexy in the area.  It was indicated that this was 
related to myopic peripheral retinal degeneration.  While it 
was noted that the veteran had a history of floaters while in 
the military that was related to this myopic degeneration but 
was certainly not a cause of this peripheral retinal tear or 
myopic degeneration in general.  The myopic degeneration was 
considered to be related to his refractive error, which was 
related to genetics and not to military service.  The 
examiner concluded that the veteran had multiple laser 
retinopexies, and continued to have some mild retinal 
elevation, but that this was not related to service, but were 
directly related to the veteran's nearsightedness.  

The veteran is noted to have several distinct eye 
disabilities, most of which have not been related to his 
periods of active duty.  These include myopia, astigmatism, 
presbyopia; and, peripheral retinal detachment that the VA 
examiner who rendered the medical opinion in March 2004 
related to refractive error of the eyes.  As noted, this is 
not a disability for which compensation benefits may be 
awarded.  38 C.F.R. § 3.303.  The veteran was also found to 
have keratitis and limbal congestion  that was related to a 
history of allergic conjunctivitis that occurred with 
exposure to allergens.  (This pathology has been separately 
service connected.)  The veteran did not manifest 
conjunctivitis, keratitis or limbal congestion while he was 
on active duty and these disabilities have not been otherwise 
related to his periods of service.  To the extent they are 
due to the allergic pathology they should be considered in 
that rating.  As such, service connection is not warranted 
for any of these disabilities.  

The remaining eye disorder, which provides the basis for the 
July 2007 order of the Court, is map-dot-fingerprint 
dystrophy.  In the March 2004 examination report, the 
examiner stated that this disability may be related to 
recurrent corneal abrasions.  There were, according to the 
examiner, no actual demonstration of corneal abrasions while 
the veteran was on active duty.  Review of service medical 
records now available to the Board; however, show that the 
veteran was actually assessed as having map dot dystrophy in 
May 1997, prior to his retirement from service.  The disorder 
was again shown on VA examination in 1999.  As such, the 
evidence shows map-dot-fingerprint dystrophy during service 
with a current demonstration of the disorder.  While there is 
a heredity predisposition to this defect, its first being 
shown in service provides a basis for service connection.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service connection for carpal tunnel syndrome of each wrist 
was granted in the rating decision giving rise to this 
appeal.  Noncompensable awards were assigned at that time.  
The propriety of those awards is before the Board.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

An examination was conducted by VA in August 1999.  At that 
time, the veteran reported that he had complaints of 
bilateral wrist pain, and carpal tunnel.  He stated that he 
used to type a lot while in service and that his first 
problems with carpal tunnel syndrome occurred in 1986.  After 
examination, the assessment was that the veteran had carpal 
tunnel and was currently asymptomatic.  The veteran reported 
using splints as needed, which seemed to control the problem.  

VA outpatient treatment records include reports of nerve 
conduction velocity studies, dated in July 2000, that show 
bilateral carpal tunnel syndrome involving sensory and motor 
median nerve fibers on the right and motor nerve fibers on 
the left, both being considered to be very mild.  An MRI 
study of both wrists, conducted in August 2000, was 
interpreted as normal, with normal appearance of the median 
nerves and carpal tunnel.  

A hearing was conducted in May 2000.  At that time, the 
veteran testified that he has significant difficulty with the 
strength of his hands, primarily on the right.  He stated 
that he used a splint on his hands almost every night.  

Statements have been received from a VA physician who 
indicates that the veteran had surgery performed for carpal 
tunnel syndrome of his left hand and that surgery on the 
right hand was expected in the coming months.  (It is noted 
that a temporary total evaluation for convalescence following 
this surgery was awarded by the RO, effective from December 
8, 2000, until May 1, 2001.  There is no issue relating to 
this award at this time.)  

An examination was conducted by VA in March 2001.  At that 
time, it was noted that the veteran had had a left carpal 
tunnel release procedure performed in December 2000.  He 
stated that since that time, he had numbness in the tips of 
all of his fingers.  He had decreased sensation in all five 
fingertips.  He reported that he had not yet begun physical 
therapy and was unable to lift weight and push off with his 
left hand.  He had significant pain on motion of the left 
hand, particularly on flexion of the wrist.  In addition, he 
had developed a postoperative ridge that was very tender to 
touch.  A rating action dated in March 2001 established a 
separate 10 percent evaluation for a tender surgical scar.  
(The propriety of this award is not before the Board at this 
time.)  Neurologic evaluation disclosed 5/5 motor strength in 
grip strength bilaterally.  He had 4/5 intrinsics on the left 
and 5/5 intrinsics on the right.  He had negative Tinel's 
signs, negative Phalen's sign, and negative median nerve 
compression test on both hands, although he had pain on the 
left wrist on forced extension or flexion such that the 
positions were not held for very long.  The impression was 
that the veteran was three months status post carpal tunnel 
release on the left, who still had significant symptomatology 
and right carpal tunnel syndrome for which he had not had any 
surgical repair.  

As noted, a temporary total convalescent rating was awarded 
following the veteran's carpal tunnel release surgery.  This 
award, made by decision of the RO in March 2001, continued 
the evaluation for the date of the veteran's surgery in 
December 2000 to May 2001.  At that time a separate 10 
percent evaluation for a tender scar of the left wrist was 
also awarded.  

An examination was conducted by VA in April 2004.  At that 
time, the veteran reported pain at the site of the surgery 
that had been performed on the left wrist that continued 
along the medial margin of the fifth finger.  He also 
reported occasional tingling in his four fingers and, at 
times, his thumb.  This occurred for a brief period of time 
and was resolved by opening and closing the hand.  He 
reported grip strength weakness.  He reported numbness in all 
five fingers, including the thumb, of his right hand, 
accompanied by pain in the thumb only.  He stated that he had 
decreased grip strength in his hand.  Examination of the 
hands showed minimal thenar atrophy on the left side only.  
Grip strength was bilaterally equal and, as demonstrated, was 
considered minimally reduced for his age.  Finger dexterity 
was normal bilaterally, as was finger range of motion.  There 
was no paralysis anywhere, nor was there any reduced sensory 
function.  Thumb pressure on each carpal tunnel produced 
complaints of local pain at the site, worse on the left than 
the right, with reported tingling in all fingers of the 
effected hand.  Phalen's test produced complaints of dorsal 
pain in each forearm, but was otherwise negative.  There was 
no sign of paralysis.  There was no objective sign of pain, 
and no reported symptoms that might be diagnosed as a 
neuritis or neuralgia.  The numbness should be considered 
secondary to compression of the median nerve at the wrist, 
although his described distribution of the numbness exceeded 
that which could be caused by compression of the median nerve 
at the wrist, as the distribution of this nerve did not 
include the thumb or fifth finger.  He reported that 
increased activity caused increased pain, which in turn 
caused him to decrease his activities.  He stated that he 
experienced increased fatigability with any manual activities 
including golf or anything else that required grip strength.  
Range of motion was bilaterally equal and normal.  This was 
done quite readily and easily, with no apparent pain and no 
report of pain during the process.  Again, there was no 
paralysis or objective sign of pain, although the veteran did 
complain of pain.  There was no incoordination.  
Electromyographic and nerve conduction velocity studies were 
recommended.  These were performed in May 2004 and were 
stated to be negative for carpal tunnel.  The diagnosis was 
that bilateral carpal tunnel syndrome was disproved by nerve 
conduction testing.  

For mild, incomplete paralysis of the median nerve, a 10 
percent evaluation is warranted for either a major or minor 
extremity.  For moderate incomplete paralysis, a 30 percent 
evaluation is warranted for a major extremity and a 20 
percent evaluation is warranted for a minor extremity.  
38 C.F.R. § 4.124a, Code 8515.  

Review of the evidence of records shows that the veteran's 
carpal tunnel syndrome was surgically corrected in his left 
upper extremity.  The examination of the left wrist in 1999 
showed very mild involvement, and, after recovery from the 
surgery that took place in December 2000, is not evident at 
all on electronic nerve testing.  On recent examination, 
while there were multiple complaints recorded, there were 
minimal objective findings reported, including no paralysis 
or objective demonstration of pain.  While the veteran had 
complaints of numbness on compression of the median nerve on 
the left, his complaints were not compatible with the actual 
distribution of the median nerve and are discounted to some 
extent for this reason.  After consideration of the entire 
record, the Board finds that the minimal requirements for 
compensable evaluations for carpal tunnel syndrome on the 
left have not been met at any time since service connection 
was established, but for that period of time already 
described when a temporary total for convalescence was 
awarded.  As such, a compensable evaluation is not warranted.  
38 C.F.R. § 4.31.  


ORDER

Service connection for myopia, astigmatism, presbyopia 
peripheral retinal detachment, keratitis and limbal 
congestion is denied.  

Service connection for map-dot-fingerprint dystrophy is 
granted.  

A compensable evaluation for carpal tunnel syndrome of the 
left upper extremity is denied.  


REMAND

The joint motion that was the basis for the July 2007 order 
of the Court indicated that there was no basis for a finding, 
in the December 2005 Board decision that evidence of a very 
mild right median sensory-motor peripheral neuropathy as 
evidenced by mild slowing of conduction velocity did not 
constitute a symptom of the carpal tunnel syndrome of the 
veteran's right wrist.  As noted on examination in March 
2004, the diagnostic testing showed that the veteran 
continued to show a very mild median sensory-motor peripheral 
neuropathy, but that same examination indicated that there 
was no evidence of carpal tunnel syndrome bilaterally.  Where 
there is a diversity of medical opinion, an additional 
examination should be performed.  Cousino v. Derwinski, 1 
Vet. App. 536 (1991).  As such, an additional examination is 
considered necessary by the Board.  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for a 
neurologic examination to ascertain the 
current nature and extent of any 
neurologic disorder of the right upper 
extremity.  All indicated testing, 
including electrodiagnostic testing, 
should be performed, as recommended by the 
examiner.  The examiner should be 
requested render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
any nerve disability of the right upper 
extremity is related to the veteran's 
service connected right carpal tunnel 
syndrome.  The claims folder should be 
made available for review in connection 
with this examination.  All indicated 
tests should be performed and all clinical 
findings set out in detail.  All 
manifestations of the carpal tunnel 
syndrome on the right side should be 
specifically set out so that a rating 
analysis can be performed.  The examiner 
should provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable the veteran 
and his representative, should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered.  The veteran and 
his representative should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


